



SEPARATION AGREEMENT AND RELEASE


This Separation Agreement and Release is being entered into by Workiva Inc. and
Matthew M. Rizai (together, “Parties”). All capitalized terms not defined herein
will have the meaning set forth in the Employment Agreement between the Parties,
dated November 6, 2014.


WHEREAS, Mr. Rizai is being separated from employment with Workiva effective on
June 11, 2018;


WHEREAS, Workiva wishes to provide Mr. Rizai with the benefits delineated in ¶
5.2 of the Employment Agreement subject to his execution of a release of claims;
and


WHEREAS, the Parties wish to resolve all matters related to Mr. Rizai’s
employment with and separation from Workiva in an amicable manner.


THEREFORE, the Parties agree as follows:
1.SEPARATION DATE.
1.1.    Mr. Rizai’s separation from employment with Workiva is effective on June
11, 2018 (“Separation Date”).
1.2.    In order to satisfy the notice requirement of ¶ 5.6(d) of the Employment
Agreement, whether or not he executes this Agreement, Mr. Rizai will receive the
Accrued Amounts through June 21, 2018.
2.    VALUABLE CONSIDERATION.
2.1.    Workiva agrees to pay Mr. Rizai severance pay in an amount equal to
three times the sum of his Base Salary as of the Separation Date and the Target
Bonus for 2018. This amount will be paid in a lump sum within 30 days after the
Separation Date and will be less all required withholding.
2.2.    In addition, Mr. Rizai will receive a payment equivalent to the Annual
Bonus he received for fiscal year 2017, if any, prorated for 2018 through the
Separation Date. This amount will be paid by no later than March 15, 2019 and
will be less required withholding.
2.3.    Assuming Mr. Rizai timely elects to continue his health insurance
pursuant to COBRA, Workiva will reimburse him for the difference between the
monthly COBRA premium paid for himself and his dependents and the monthly
premium amount paid by similarly situated active executives with the same
coverage. This reimbursement will be made on the 10th of the month following the
month in which Mr. Rizai timely remits the premium payment. Mr. Rizai will be
eligible to receive such reimbursement until the earlier of the date he is no
longer eligible to receive COBRA coverage and the date on which he becomes
eligible for the benefits of another employer.
2.4.    The treatment of all outstanding equity awards will be determined
pursuant to the terms of the Equity Plan and applicable award agreements,
provided that, notwithstanding these terms:
2.4.1.    All outstanding unvested stock or equity unit options, appreciation
units and stock appreciation rights, granted to Mr. Rizai during the Employment
Term will become fully vested and exercisable for the remainder of their full
term;
2.4.2.    All outstanding equity-based compensation awards other than stock
options, appreciation units and stock appreciation rights that are not intended
to qualify as performance-based compensation under § 162(m)(4)(C) of the
Internal Revenue Code will become fully vested and the restrictions thereon will
lapse; provided that any delays in the settlement or payment of such awards that
are set forth in the applicable award agreement or that are required under
§ 409A of the Code will remain in effect; and
2.4.3.    All outstanding equity-based compensation awards other than stock or
equity unit options, appreciation units and stock appreciation rights that are
intended to constitute performance-based compensation under § 162(m)(4)(C) of
the Code will remain outstanding and will vest or be forfeited in accordance
with the terms of the applicable award agreements, if the applicable performance
goals are satisfied.
2.5.    Mr. Rizai is hereby released from the restrictive covenants of ¶ 7 of
the Employment Agreement.
2.6.    Mr. Rizai acknowledges that the benefits described above are owed to him
by law or contract, and to the extent they are owed to him by contract, his
receipt of these benefits is contingent upon his execution of the release
herein.
3.    RELEASE, WAIVER AND COVENANTS NOT TO SUE.
3.1.    Mr. Rizai hereby releases and waives all claims and causes of action of
any kind that he has, known and unknown, against Workiva, including its owners,
officers, directors, employees, affiliates, agents, successors and/or assigns
(Workiva together with these individuals and entities are referred to as the
“Released Parties”). This release and waiver includes all claims and causes of
action that he has under any federal, state or local law, including Title VII of
the Civil Rights Act, the Americans with Disabilities Act and the Age
Discrimination in Employment Act, and their state law equivalents. It also
includes any common law claims, such as contract and tort claims.
3.2.    Mr. Rizai agrees not to file any lawsuit based on claims he has released
in this Agreement, although he may participate in an investigation or proceeding
conducted by an administrative agency provided he agrees to waive his right to
any monetary recovery.
3.3.    This release and waiver by Mr. Rizai does not apply to any suit to
enforce this Agreement or to any claims under the Age Discrimination in
Employment Act that may arise after the date on which Mr. Rizai executes this
Agreement.
4.    RETURN OF PROPERTY.
4.1.     Mr. Rizai agrees that he will return to Workiva by no later than June
15, 2018, all property belonging to Workiva, including all property set forth in
¶ 11.2 of the Employment Agreement regarding Exit Obligations. Mr. Rizai
understands that his receipt of severance and other benefits pursuant to this
Agreement is contingent upon the return of all property.
5.    ONGOING OBLIGATIONS.
5.1.    Mr. Rizai acknowledges his ongoing obligations under the
Non-Disparagement provision (¶ 8 of the Employment Agreement) and
Confidentiality and Invention Assignment Agreement (Annex B to the Employment
Agreement) which survive the termination of employment.
6.    KNOWING AND VOLUNTARY RELEASE.
6.1.    Mr. Rizai has been given this Agreement on June 11, 2018 and has 21 days
in which to consider whether to execute it.
6.2.    Mr. Rizai agrees that he has signed this Agreement knowingly and
voluntarily and not as a result of threats or coercion.
6.3.    MR. RIZAI IS HEREBY ADVISED TO CONSULT WITH AN ATTORNEY BEFORE SIGNING
THIS AGREEMENT.
7.    ENTIRE AGREEMENT AND SEVERABILITY.
7.1.    The Parties agree that this Agreement sets forth the entire agreement
between them and supersedes all other written or oral understandings or
contracts they may have, with the exception of those terms of the Employment
Agreement which expressly survive the termination of Mr. Rizai’s employment; the
Confidentiality and Invention Assignment Agreement; the Workiva Inc.
Nonqualified Deferred Compensation Plan; the Amended and Restated Workiva Inc.
2009 Incentive Plan; the Workiva Inc. 2014 Equity Incentive Plan (As Amended and
Restated Effective June 14, 2016); and any other applicable award agreements or
plans.
8.    APPLICABLE LAW.
8.1.    This Agreement is governed by the laws of the State of Iowa without
regard for its choice of law principles.
9.    EFFECTIVE DATE.
10.1.     To accept the terms of this Agreement, Mr. Rizai must sign and deliver
it to Workiva, c/o Troy Calkins.
10.2.    Mr. Rizai may revoke this Agreement during the seven-day period
immediately following his execution of the Agreement by delivering written
notice of revocation to Workiva, c/o Mr. Calkins. Assuming no revocation, this
Agreement will become final and binding on both Parties on the eighth day
following his execution of this Agreement (“Effective Date”).


HAVING READ AND UNDERSTOOD THIS AGREEMENT, CONSULTED COUNSEL OR VOLUNTARILY
ELECTED NOT TO, AND HAVING HAD SUFFICIENT TIME TO CONSIDER WHETHER TO ENTER INTO
THIS AGREEMENT, THE UNDERSIGNED EXECUTE THIS AGREEMENT ON THE DATES SET FORTH
BELOW.




MATTHEW M. RIZAI


   /s/ Matthew M. Rizai
   
Date: June 12, 2018 

WORKIVA INC.


By:    /s/ Troy M. Calkins         


Title: Executive Vice President, Chief Legal and Administrative Officer


Date: June 12, 2018 ____________________________





92775128.4





